DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the remarks received on 3/1/2021.
	Claims 1-20 have been canceled by applicant.
	Claims 21-38 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 3/4/2021 is in compliance with the provisions of 37 CFR 1.97.  
However, it is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
	Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. 
	The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.
	
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 21-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doll et al. (US 2005/0023324) hereinafter (“Doll”) in view of Holsten et al. (US 2007/0034666) hereinafter (“Holsten”).
With regard to claim 21, Doll discloses a surgical staple cartridge (37), comprising: a cartridge body comprising a proximal portion and a distal portion; a except for with a first formed height and each said second surgical staple with a second formed height that differs from said first formed height. 
Holsten teaches a surgical staple cartridge and staple (706, 125a-c fig.15) with a first formed height and each said second surgical staple with a second formed height that differs from said first formed height (as seen in fig.16).
In view of Holsten, it would have been obvious to one having ordinary skill in the art at the time of invention to incorporate the teachings of Holsten into Doll for a predictable results of holding the tissue and provide hemostasis (see also para 0093).  
With regard to claim 22, modified Doll discloses the surgical staple cartridge (37), wherein said cartridge deck surface is non-planar (deck shows upper and lower surface).  
With regard to claim 23, modified Doll discloses the surgical staple cartridge (37), wherein said cartridge deck surface (206) comprises: a central deck surface (lower surface fig.10), wherein a portion of said central deck surface is formed on said first cartridge body portion, wherein another portion of said central deck surface is formed on said second cartridge body portion (as seen in fig.10), wherein said portion of central deck surface corresponds to said row of second 
With regard to claim 24, modified Doll discloses the surgical staple cartridge (37),  wherein said first and second lateral deck surfaces are each located a first deck distance from a bottom surface of said cartridge body, wherein said central deck surface (lowers surface) is located a second deck distance from said from said bottom303264619_23Attorney Docket No. END5675USCNT33/050504CN33 Preliminary Amendment Dated May 30, 2019surface of said cartridge body, and wherein said second deck distance is less than said first deck distance (as seen in fig.10).  
With regard to claim 25, modified Doll discloses the surgical staple cartridge (37), wherein said bottom surface of said cartridge body (37) is formed on a cartridge tray (224) attached to said cartridge body (37).  
With regard to claim 26, modified Doll discloses the surgical staple cartridge (37), wherein said rows of first staple drivers (220) each comprise a first row length, wherein said rows of second staple drivers each comprise a second row length, and wherein said first row length differs from said second row length (as seen in fig. 15).  
With regard to claim 27, modified Doll discloses the surgical staple cartridge (37), wherein said first row length is less than said second row length (as seen in fig.10).  
With regard to claim 28, modified Doll discloses the surgical staple cartridge (37), wherein said camming sled (218) comprises: a central cam body portion (242) corresponding to said slot (49); a first cam wedge (228) corresponding to said row of first staple drivers (220) in said first cartridge body portion; a second cam wedge (228) corresponding to said row of second staple drivers (220) in said first cartridge body portion; a third cam wedge (228) corresponding to said row of first staple drivers (220) in said second cartridge body portion; and a fourth cam wedge (228) corresponding to said row of second staple drivers in said second cartridge body portion (as seen in fig.12).  
With regard to claim 29, modified Doll discloses the surgical staple cartridge (37), wherein said first tissue gap (as seen in fig.16) is established between a central portion (lower deck surface fig.16) of said cartridge deck surface as seen in fig.10).  
With regard to claim 30, modified Doll discloses the surgical staple cartridge (37), wherein said second gap height is greater than said first gap height (as seen in fig. 10).  
With regard to claim 31, Doll discloses a surgical staple cartridge (37), comprising: a cartridge body (37); a slot (49) configured to receive a cutting member (48), wherein said slot divides said cartridge body (37) into a first cartridge body portion and a second cartridge body portion (as seen in fig.10), wherein said first cartridge body portion comprises: a first row of first fastener drivers (220 fig.12), wherein each said first fastener driver operably supports a corresponding first fastener (222) thereon; and a first row of second fastener (222) drivers (220) positioned between said first row of first fastener drivers and said slot (49), wherein each said second fastener driver operably supports two second except for wherein said second fasteners on said second fastener drivers are each formed with a second formed height that differs from said first formed height, 
Holsten teaches a surgical staple cartridge and staple (706, 125a-c fig.15) with a first formed height and each said second surgical staple with a second formed height that differs from said first formed height (as seen in fig.16).  
In view of Holsten, it would have been obvious to one having ordinary skill in the art at the time of invention to incorporate the teachings of Holsten into Doll for a predictable results of holding the tissue and provide hemostasis (see also para 0093).  
With regard to claim 32, modified Doll discloses the surgical staple cartridge (37), wherein said first tissue gap (see fig.10 with anvil in closed position) is established between a central portion of said cartridge deck surface and a corresponding central portion of the fastener-forming undersurface (202) of the closed anvil (18), wherein said second tissue gap (fig.10) is established between a first lateral deck portion of said cartridge deck surface (upper deck surface fig.10) and a corresponding first lateral portion of the fastener-forming undersurface  (202) of the closed anvil (18), and wherein another said second tissue gap is established between a second lateral deck portion (lower deck surface) of said 
With regard to claim 33, modified Doll discloses the surgical staple cartridge (37), wherein said second gap (as seen in fig.10) height is greater than said first gap height.  
With regard to claim 34, modified Doll discloses the surgical staple cartridge (37), wherein said first formed height is greater than said second formed height (Holsten fig.16).  
With regard to claim 35, modified Doll discloses the surgical staple cartridge (37), wherein said cartridge deck surface is non-planar (for having upper and lower deck surfaces).  
With regard to claim 36, modified Doll discloses the surgical staple cartridge (37), wherein said first and second rows of said first fastener drivers (220) each comprise a first row length (as seen in fig.15), wherein said first and second rows of said second fastener drivers (220) each comprise a second row length, and wherein said first row length differs from said second row length.  
With regard to claim 37, modified Doll discloses the surgical staple cartridge (37), wherein said first row length is less than said second row length (as seen in fig.15).  
With regard to claim 38, Doll discloses the surgical staple cartridge (37),   configured for use with a surgical cutting and fastening instrument (10) including a cartridge-supporting jaw (16) and an anvil (18), wherein the cartridge- supporting jaw (16) and the anvil (18) are positionable relative to each other between an open position and a closed position, wherein the anvil includes a tissue-contacting surface (202 fig.10), and wherein said surgical fastener cartridge comprises: a cartridge body (37) configured to be removably seated in the cartridge supporting jaw (16), wherein said cartridge body comprises a cartridge deck surface (206), wherein said cartridge deck surface is configured relative to the tissue-contacting surface of the anvil (18) to establish first and second tissue gaps between the tissue-contacting surface of the anvil and said cartridge deck surface when the cartridge supporting jaw (16) and the anvil (18) are in the closed position, wherein said first tissue gap comprises a first gap height (as seen infig.10 with lower and upper deck surface), wherein said second tissue gap comprises a second gap height, and wherein said second gap height differs from said first gap height;  303264619_2 7Attorney Docket No. END5675USCNT33/050504CN33 Preliminary Amendment Dated May 30, 2019 a slot (49) configured to receive a cutting member (48), wherein said slot (49) divides said cartridge body (37) into a first cartridge body portion and a second cartridge body portion (as seen in fig.10), wherein said first cartridge body portion comprises: a first row of first fastener drivers (220 fig.12), wherein each said first fastener driver (220) is supported for movable travel in said first cartridge body except for wherein said second fasteners supported on said second fastener drivers in303264619_28Attorney Docket No. END5675USCNT33/050504CN33Preliminary Amendment Dated May 30, 2019 said first and second rows of second fastener drivers are each formed with a second formed height that differs from said first formed height.
Holsten teaches a surgical staple cartridge and staple (706, 125a-c fig.15) with a first formed height and each said second surgical staple with a second formed height that differs from said first formed height (as seen in fig.16).  
In view of Holsten, it would have been obvious to one having ordinary skill in the art at the time of invention to incorporate the teachings of Holsten into Doll for a predictable results of holding the tissue and provide hemostasis (see also para 0093).  
Response to Arguments
6.	Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive. 
Applicant is arguing on page 10, that Doll '324 does not explicitly disclose forming staples to different formed heiqhts. 
However, while Doll does not explicitly show forming staples to different formed heiqhts, the Examiner applied Holsten to teach that forming staples to formed heiqhts is known in the art, for example fig.16 of Holsten staples are formed of different heights. 
Applicant is aware that there are three possible sources for a motivation to combine references: the nature of the problem to be solved, the teachings of the prior art, and the knowl-edge of persons of ordinary skill in the art.  In re Rouffet, 149 F.3d 1350, 1357, 47 USPQ2d 1453, 1457-58 (Fed. Cir. 1998).  See also MPEP § 2143.01.  
Additionally, Applicant appears to be arguing against Doll reference alone by pointing that Doll does not explicitly show staples having different formed heights instead of the combination of references as a whole.  “One cannot show non-obviousness by attacking ref-erences individually where the rejections are based on combinations of references.”  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  See also MPEP § 2145(IV). 
Applicant has not considered the combination of Doll and Holsten reference including figure 16 of Holsten or points out that the staples are not of different heights. Therefore, Applicant has not overcome the prima facie burden of obviousness as the Examiner has provided sufficient motivation to reject the claim under Doll in view of Holsten.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457.  The examiner can normally be reached on M-F & T-F 6:30AM-4:00PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
4/6/2021